Per Curiam.

We have reviewed the record in this case and are particularly struck, as the board was, with this applicant’s forthright confession of and testimony about his misconduct. However, unlike the board, we are satisfied with Simmons’ regret and renewed commitment to the standards manifested by the Code of Professional Responsibility and, therefore, find nothing to be gained by allowing another year to pass before Simmons may apply for the bar examination. Accordingly, we accept the Toledo Bar Association’s recommendation and order that Simmons be permitted to apply, pursuant to Gov. Bar R. I, Section 3, for the next available Ohio Bar Examination.

Order accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas and Resnick, JJ., concur.
Wright and H. Brown, JJ., concur in judgment only.